In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-119V
                                          (Not to be published)

*****************************
                            *
ROBERT HOFSTETTER,          *
                            *
                Petitioner, *                                             Filed: October 17, 2014
                            *
          v.                *                                             Decision; Attorneys’
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Amy Collignon Gunn, Simon Law Firm, PC, St. Louis, Mo., for Petitioner.

Jennifer Reynaud, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

       On February 14, 2013, Robert Hofstetter filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 After proceeding in the matter for a period of
time, Petitioner filed a motion seeking dismissal of his petition on April 16, 2014. I subsequently
issued a decision finding that there was insufficient evidence in the record for Mr. Hofstetter to
meet his burden of proof, and therefore Petitioner’s claim could not succeed and must be
dismissed.


1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        On June 30, 2014, Petitioner filed a motion regarding attorneys’ fees and costs. Petitioner
requested total attorney’s fees in the amount of $4,162.00 and total attorneys’ costs of $1,429.50,
in the form of a check payable to Petitioner and Petitioner’s counsel (for a total amount of
$5,591.50). Thereafter, in compliance with General Order #9, Petitioner represented (in an
October 9, 2014 filing) that he had incurred $19.24 in reimbursable costs in proceeding on this
petition. Accordingly, Petitioner also requests a check for $19.24 made payable to Petitioner.
Respondent did not file any opposition to these requests, and Respondent’s counsel indicated in a
telephone conversation with my law clerk that Respondent does not object to these attorneys’
fees and costs requests.

       I approve the requested amount for attorneys’ fees and costs, as well as Petitioner’s costs,
as reasonable. Accordingly, an award of $5,591.50 should be made in the form of a check
payable jointly to Petitioner and Petitioner’s counsel, Amy Collignon Gunn, Esq., and an award
of $19.24 should be made in the form of a check payable to Petitioner. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2